DETAILED ACTION

This office action is a response to the amendment filed on 8/3/2022. Claims 1-3 and 7-17 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-3 and 7-17 (renumbered as 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 8/3/2022 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for configuring a current serving cell of a terminal device with a bandwidth part (BWP) and a non-dynamic scheduling resource. The terminal device receives indication information which is used instruct the device to activate or deactivate  the non-dynamic scheduling resource. Determining whether to stop, start or adjust the BWP deactivation timer comprises the terminal determining a new data index in hybrid automatic repeat request information of PDCCH. 
Closest prior art include Pan et al., Kuang et al., and Jin et al. Pan discloses a method for configuring a UE with a BWP timer and SPS resource on the BWP. When a PDCCH for BWP switching is received, the MAC entity may switch the active BWP and start or restart the BWP inactivity timer. Kuang discloses a timer processing method where a terminal determines a scrambling identifier of a downlink control information carried on a PDCCH to determine whether to start or restart the BWP inactivity timer. Jin discloses a method for operating a BWP for a UE where the UE starts the BWP timer when an RRC connection reconfiguration message comprising BWP configuration information and indication of activation of specific BWP is received.
Son (US 2019/0149308) and Agiwal (US 2019/0200396) are pertinent prior art not applied. Son discloses that activation/deactivation of BWP can be controlled by DCI; and the UE monitors the PDCCH of the current active BWP with C-RNTI for dynamic scheduling and with SPC C-RNTI for SPS scheduling. Agiwal discloses a method for handling BWP inactivity timer where a base station transmits information of a timer associated with BWP inactivity and PDDCH on an active BWP associated with a serving cell to a UE. The timer is started or re-started when there is no ongoing random access procedure associated with the serving cell.
However, prior art on record does not disclose the claimed features of determining to stop or adjust the BWP deactivation timer based on an NDI value in HARQ information of PDCCH. 
Claims 1, 12 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of determining to stop or adjust the BWP deactivation timer, in a case where the terminal device determines that a New Data Index (NDI) in hybrid automatic repeat request (HARQ) information of the PDCCH is 0, and the indication information is used for indicating the terminal device to activate the non-dynamic scheduling resource; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414